    


EXHIBIT 10.1


THE STANLEY BLACK & DECKER
2018 OMNIBUS AWARD PLAN






Section 1.
Purpose

The purposes of this Stanley Black & Decker 2018 Omnibus Award Plan (the “Plan”)
are to encourage selected employees, consultants, and non-employee directors of
Stanley Black & Decker, Inc. (together with any successor thereto, the
“Company”) or any of its Affiliates to acquire a proprietary interest in the
growth and performance of the Company, to generate an increased incentive to
contribute to the Company’s future success and prosperity, thus enhancing the
value of the Company for the benefit of its shareholders, and to enhance the
ability of the Company and its Affiliates to attract and retain exceptionally
qualified individuals upon whom, in large measure, the sustained progress,
growth and profitability of the Company depend.
Section 2.
Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:
(a)
“Affiliate” shall mean (i) any entity that, directly or through one or more
intermediaries, is controlled by the Company and (ii) any entity in which the
Company has a significant equity interest, as determined by the Committee.

(b)
“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, Dividend Equivalent, or Other
Stock-Based Award granted under the Plan.

(c)
“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award granted under the Plan. An Award
Agreement may be in an electronic medium.

(d)
“Board of Directors” or “Board” shall mean the Board of Directors of the
Company.

(e)
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(f)
“Committee” shall mean the Compensation and Talent Development Committee of the
Board.

(g)
“Dividend Equivalent” shall mean any right granted under Section 6(e) of the
Plan.

(h)
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

(i)
“Fair Market Value” shall mean (i) with respect to any property other than
Shares, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee and (ii)
with respect to Shares, the average of the high and the low price of a Share as
quoted on the New York Stock Exchange Composite Tape on the date as of which
fair market value is to be determined (or if not then trading on the New York
Stock Exchange, on the securities exchange or over-the-counter market on which
the Shares are principally trading on such date) or, if there is no trading of
Shares on such date, the average of the high and the low price on the next
preceding date on which there was such trading. In the event that there is no
public market for Shares on the date as of which fair market value is to be
determined, the fair market value of Shares shall be as determined in good faith
by the Committee.





1

--------------------------------------------------------------------------------

    


(j)
“Immediate family members” of a Participant shall mean the Participant’s child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the employee’s household (other than a tenant
or employee), a trust in which these persons have more than fifty percent of the
beneficial interest, a foundation in which these persons (or the employee)
control the management of assets, and any other entity in which these persons
(or the employee) own more than fifty percent of the voting interests.

(k)
“Incentive Stock Option” shall mean an option granted under Section 6(a) of the
Plan that is intended to meet the requirements of Section 422 of the Code, or
any successor provision thereto. Incentive Stock Options may be granted only to
Participants who meet the definition of “employees” under Section 3401(c) of the
Code.

(l)
“Non-Employee Director” shall mean any non-employee director of the Company or
of any Affiliate.

(m)
“Non-Qualified Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is not intended to be an Incentive Stock Option.

(n)
“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option,
as applicable.

(o)
“Other Stock-Based Award” shall mean any right granted under Section 6(f) of the
Plan.

(p)
“Participant” shall mean any employee of, or consultant to, the Company or any
Affiliate who is designated by the Committee to be granted an Award under the
Plan and any Non-Employee Director of the Company who is designated by the
Corporate Governance Committee to be granted an Award under the Plan.

(q)
“Performance Award” shall mean any Award granted under Section 6(d) of the Plan.

(r)
“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, or government or
political subdivision thereof.

(s)
“Prior Plans” shall mean the 2001 Plan, the 2009 Plan, and the 2013 Plan,
collectively.

(t)
“Released Securities” shall mean securities that were Restricted Securities with
respect to which all applicable restrictions have expired, lapsed, or been
waived.

(u)
“Restricted Securities” shall mean securities covered by Awards of Restricted
Stock or other Awards under which issued and outstanding Shares are held subject
to certain restrictions.

(v)
“Restricted Stock” shall mean any Share granted under Section 6(c) of the Plan.

(w)
“Restricted Stock Unit” shall mean any unit granted under Section 6(c) of the
Plan.

(x)
“Shares” shall mean shares of the common stock of the Company, par value $2.50
per share, and such other securities or property as may become the subject of
Awards, or become subject to Awards, pursuant to an adjustment made under
Section 4(b) of the Plan.

(y)
“Stock Appreciation Right” shall mean any right granted under Section 6(b) of
the Plan.





2

--------------------------------------------------------------------------------

    


(z)
“2001 Plan” shall mean the Company’s 2001 Long-Term Incentive Plan.

(aa)
“2009 Plan” shall mean the Company’s 2009 Long-Term Incentive Plan.

(bb)
“2013 Plan” shall mean the Company’s 2013 Long-Term Incentive Plan.

Section 3.
Administration

Except as otherwise provided herein, the Plan shall be administered by the
Committee. Subject to the terms of the Plan and applicable law, the Committee
shall have full power and authority to: (i) designate Participants; (ii)
determine the type or types of Awards to be granted to each Participant under
the Plan; (iii) determine the number of Shares to be covered by, or with respect
to which payments, rights, or other matters are to be calculated in connection
with, Awards; (iv) determine the terms and conditions of any Award; (v)
determine whether, to what extent, and under what circumstances Awards may be
settled or exercised in cash, Shares, other securities, other Awards, or other
property, or cancelled, forfeited, or suspended, and the method or methods by
which Awards may be settled, exercised, cancelled, forfeited, or suspended;
(vi) determine in accordance with the requirements of Section 409A of the Code
whether, to what extent, and under what circumstances cash, Shares, other
securities, other Awards, other property and other amounts payable with respect
to an Award under the Plan shall be deferred either automatically or at the
election of the holder thereof or of the Committee; (vii) interpret and
administer the Plan and any instrument or agreement relating to, or Award made
under, the Plan; (viii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it deems appropriate for the proper
administration of the Plan; and (ix) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time, and shall be final, conclusive, and binding
upon all Persons, including the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award, any shareholder, and any employee of the
Company or of any Affiliate. All elective deferrals permitted pursuant to this
Section 3 shall be accomplished by the delivery of a written, irrevocable
election by the Participant on a form provided by the Company. All deferrals
shall be made in accordance with administrative guidelines established by the
Committee to ensure that such deferrals comply with all applicable requirements
of Section 409A of the Code.  The Committee may credit interest, at such rates
to be determined by the Committee, on cash payments that are deferred and credit
dividends or dividend equivalents on deferred payments denominated in the form
of Shares.
Notwithstanding the foregoing, unless otherwise determined by the Board, the
Corporate Governance Committee of the Board shall be responsible for
recommending to the Board grants of Awards to Non-Employee Directors (including
any Award Agreements applicable to such Awards).
Section 4.
Shares Available for Awards

(a)
Shares Available. Subject, in each case, to adjustment as provided in Section
4(b):

(i)
Calculation of Number of Shares Available. The aggregate number of Shares
authorized to be issued in connection with the granting of Awards under the Plan
shall not exceed 16,750,000, plus any Shares that become available for Awards in
accordance with Section 4(a)(ii) of the Plan. Notwithstanding the foregoing, (A)
no more than 1,000,000 Shares shall be cumulatively available for delivery
pursuant to the exercise of Incentive Stock Options, (B) the maximum number of
Shares with respect to which Options and Stock Appreciation Rights may be
granted to any single Participant in any single fiscal year shall not exceed
4,000,000 Shares, and (C) notwithstanding any plan or program of the Company to
the contrary, the maximum amount of compensation that may be paid to any single
Non-Employee Director in any single fiscal year (including Awards under the
Plan, determined based on the fair market value of such Award as of the grant
date, as well as retainer fees) shall not exceed $750,000. In the case of any
Awards granted under the Plan, (x) each Share





3

--------------------------------------------------------------------------------

    


with respect to which an Option or stock-settled Stock Appreciation Right is
granted under the Plan shall reduce the aggregate number of Shares that may be
delivered under the Plan by one Share and (y) each share with respect to which
any other Award denominated in Shares is granted under the Plan shall reduce the
aggregate number of Shares that may be delivered under the Plan by 4.0 Shares.
(ii)
Following the date on which the shareholders approve the Plan, no further awards
shall be granted under any Prior Plans, except that, if Shares covered by an
Award granted under the Plan or by an award granted under the 2013 Plan, the
2009 Plan or the 2001 Plan, or to which such an Award or award relates, are
forfeited or cancelled, or if an Award or award otherwise terminates without the
delivery of Shares, then the Shares covered by such Award or award, or to which
such Award or award relates, or the number of Shares otherwise counted against
the aggregate number of Shares available under the Plan with respect to such
Award or award, to the extent of any such forfeiture, cancellation or
termination, shall again be, or shall become available for, granting Awards
under the Plan. For the avoidance of doubt, any Shares which (1) are tendered to
or withheld by the Company to satisfy payment of applicable tax withholding
requirements in connection with the vesting or delivery of an Award, (2) are
withheld by the Company upon exercise of an Option pursuant to a “net exercise”
arrangement, or (3) underlie a Stock Appreciation Right that is settled in
Shares, shall not again be made available for Awards under the Plan. Further,
Shares that are purchased by the Company in the open market pursuant to any
repurchase plan or program, whether using Option proceeds or otherwise, shall
not be made available for grants of Awards under the Plan.

(iii)
Accounting for Awards. For purposes of this Section 4,

(A)
if an Award (other than a Dividend Equivalent) is denominated or settled in
Shares, the number of Shares covered by such Award, or to which such Award
relates, shall be counted on the date of grant of such Award against the
aggregate number of Shares available for granting Awards under the Plan; for the
avoidance of doubt, any Award that by its terms is to be settled solely in cash
shall not be counted against the aggregate number of Shares available for
granting Awards under the Plan, and

(B)
Dividend Equivalents shall be counted against the aggregate number of Shares
available for granting Awards under the Plan, if at all, only in such amount and
at such time as the Committee shall determine under procedures adopted by the
Committee consistent with the purposes of the Plan; provided, however, that
Awards that operate in tandem with (whether granted simultaneously with or at a
different time from), or that are substituted for, other Awards or awards
granted under the 2013 Plan, the 2009 Plan or the 2001 Plan may be counted or
not counted under procedures adopted by the Committee in order to avoid double
counting. Any Shares that are delivered by the Company, and any Awards that are
granted by, or become obligations of, the Company through the assumption by the
Company or an Affiliate of, or in substitution for, outstanding awards
previously granted by an acquired company, shall not be counted against the
Shares available for granting Awards under the Plan.

(iv)
Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to an
Award may consist, in whole or in part, of authorized and unissued Shares,
treasury Shares or any other Shares.

(b)
Adjustments. In the event that the Committee determines that any dividend or
other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split,





4

--------------------------------------------------------------------------------

    


reverse stock split, reorganization, merger, consolidation split-up, spin-off,
combination repurchase, or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares such that an adjustment is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and type of Shares (or other securities or property) which
thereafter may be made the subject of Awards, (ii) the number and type of Shares
(or other securities or property) subject to outstanding Awards, (iii) the
number and type of Shares (or other securities or property) specified as the
annual per-participant limitation under Section 4(a), and (iv) the grant,
purchase, or exercise price with respect to any Award, or, if deemed
appropriate, make provision for a cash payment to the holder of an outstanding
Award; provided, however, in each case, that with respect to Awards of Incentive
Stock Options no such adjustment shall be authorized to the extent that such
authority would cause the Plan to violate Section 422(b)(1) of the Code or any
successor provision thereto; and provided further, however, that the number of
Shares subject to any Award denominated in Shares shall always be a whole
number.
Section 5.
Eligibility

Any employee of (including any officer of), or consultant to, the Company or of
any Affiliate and any Non-Employee Director of the Company shall be eligible to
be designated a Participant.
Section 6.
Awards

(a)
Options. The Committee is hereby authorized to grant Options to Participants
with the following terms and conditions and with such additional terms and
conditions, in either case not inconsistent with the provisions of the Plan, as
the Committee may determine:

(i)
Exercise Price. The purchase price per Share purchasable under an Option shall
be determined by the Committee; provided, however, that such purchase price
shall not be less than the Fair Market Value of a Share on the date of grant of
such Option (or, if the Committee so determines, in the case of any Option
retroactively granted in tandem with or in substitution for another Award or any
outstanding award granted under any other plan of the Company, on the date of
grant of such other Award or award).

(ii)
Option Term. The term of each Option shall be fixed by the Committee; provided,
however, that in no event shall the term of any Option exceed a period of ten
years from the date of its grant.

(iii)
Time and Method of Exercise. The Committee shall determine the time or times at
which an Option may be exercised in whole or in part, and the method or methods
by which, and the form or forms, including cash, Shares, other Awards, or other
property, or any combination thereof, having a Fair Market Value on the exercise
date equal to the relevant exercise price, in which, payment of the exercise
price with respect thereto may be made or deemed to have been made. Without
limiting the generality of the foregoing, and unless otherwise set forth in the
Participant’s Award Agreement, such payment may be made: (A) in cash, or its
equivalent, (B) subject to such rules as may be established by the Committee and
subject to applicable law, (i) by exchanging Shares owned by the Participant
(which are not the subject of any pledge or other security interest and which
have been owned by such Participant for at least six months), or (ii) through
delivery of irrevocable instructions to a broker to sell the Shares otherwise
deliverable upon the exercise of the Option and to deliver promptly to the
Company an amount equal to the aggregate exercise price, (C) subject to any
conditions or limitations established by the Committee, the Company’s
withholding of





5

--------------------------------------------------------------------------------

    


Shares otherwise issuable upon exercise of an Option pursuant to a “net
exercise” arrangement (it being understood that, solely for purposes of
determining the number of treasury shares held by the Company, the Shares so
withheld will not be treated as issued and acquired by the Company upon such
exercise), (D) by a combination of the foregoing, or (E) by such other methods
as may be approved by the Committee, provided that the combined value of all
cash and cash equivalents and the fair market value of any such Shares so
tendered to the Company or withheld as of the date of such tender or withholding
is at least equal to such aggregate exercise price.
(iv)
Incentive Stock Options. All Options when granted under the Plan are intended to
be Non-Qualified Stock Options, unless the applicable Award Agreement expressly
states that the Option is intended to be an Incentive Stock Option. The terms of
any Incentive Stock Option granted under the Plan shall comply in all respects
with the provisions of Section 422 of the Code, or any successor provision
thereto, and any regulations promulgated thereunder. If any Participant shall
make any disposition of Shares delivered pursuant to the exercise of an
Incentive Stock Option under the circumstances described in Section 421(b) of
the Code (relating to certain disqualifying dispositions) or any successor
provision of the Code, such Participant shall notify the Company of such
disposition within ten days thereof.

(v)
Transferability. An Option shall not be transferable other than by will or the
laws of descent and distribution or pursuant to a domestic relations order, as
defined in the Code, and, during the Participant’s lifetime, shall be
exercisable only by the Participant, except that the Committee may:

(A)
permit exercise, during the Participant’s lifetime, by the Participant’s
guardian or legal representative; and

(B)
permit transfer, upon the Participant’s death, to beneficiaries designated by
the Participant in a manner authorized by the Committee, provided that the
Committee determines that such exercise and such transfer are consonant with
requirements for exemption from Section 16(b) of the Exchange Act and, with
respect to an Incentive Stock Option, the requirements of Section 422(b)(5) of
the Code; and

(C)
grant Non-Qualified Stock Options that are transferable, or amend outstanding
Non-Qualified Stock Options to make them so transferable, without payment of
consideration, to Immediate Family of the Participant.

(b)
Stock Appreciation Rights. The Committee is hereby authorized to grant Stock
Appreciation Rights to Participants. Subject to the terms of the Plan and any
applicable Award Agreement, a Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive in cash or Shares, at the
Company’s sole discretion, upon exercise thereof, the excess of (i) the Fair
Market Value of one Share on the date of exercise over (ii) the grant price of
the right as specified by the Committee, which shall not be less than the Fair
Market Value of one Share on the date of grant of the Stock Appreciation Right
(or, if the Committee so determines, in the case of any Stock Appreciation Right
retroactively granted in tandem with or in substitution for another Award or any
outstanding award granted under any other plan of the Company, on the date of
grant of such other Award or award). Subject to the terms of the Plan and any
applicable Award Agreement, the grant price, term, methods of exercise, methods
of settlement, and any other terms and conditions of any Stock Appreciation
Right shall be as determined by the Committee; provided that no Stock
Appreciation Right shall be exercisable more than ten years from the date of
grant. The Committee may impose such conditions or restrictions on the exercise
of any Stock Appreciation Right as it may deem appropriate.





6

--------------------------------------------------------------------------------

    


(c)
Restricted Stock and Restricted Stock Units.

(i)
Issuance. The Committee is hereby authorized to grant Awards of Restricted Stock
and Restricted Stock Units to Participants.

(ii)
Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including any
limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right or property), which restrictions, subject to
Section 6(e), may lapse separately or in combination at such time or times, in
such installments or otherwise, as the Committee may deem appropriate.

(iii)
Registration. Any Restricted Stock granted under the Plan may be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates. In the event
any stock certificate is issued in respect of Shares of Restricted Stock granted
under the Plan, such certificate shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock.

(iv)
Forfeiture. Except as otherwise determined by the Committee, upon termination of
employment or service (as determined under criteria established by the
Committee) for any reason during the applicable restriction period, all Shares
of Restricted Stock and all Restricted Stock Units that are, in either case,
still subject to restriction, shall be forfeited and reacquired by the Company.
Unrestricted Shares, evidenced in such manner as the Committee shall deem
appropriate, shall be delivered to the holder of Restricted Stock promptly after
such Restricted Stock shall become Released Securities.

(v)
Restricted Stock Units. Notwithstanding anything to the contrary in the Plan or
in any Award Agreement, Restricted Stock Units shall be subject to the following
requirements. Unless previously forfeited, and subject to Section 10(b),
Restricted Stock Units shall be settled on or before the 30th day following the
earliest of (I) the applicable vesting date set forth in the Award Agreement,
(II) the Participant’s death, (III) the Participant’s separation from service
within the meaning of Section 409A of the Code after attaining the age of
Retirement as defined below or as a result of a disability within the meaning of
Section 22(e)(3) of the Code. Restricted Stock Units may be denominated or
payable in cash, Shares, other securities or other property. If the Committee
reasonably anticipates that making a payment in respect of Restricted Stock
Units may violate Federal securities laws or other applicable law, such payment
may be delayed and made in accordance with Section 409A of the Code and
Section 1.409A‑2(b)(7)(ii) of the Treasury Regulations thereunder.

(d)
Performance Awards. The Committee is hereby authorized to grant Performance
Awards to Participants. Subject to the terms of the Plan and any applicable
Award Agreement, a Performance Award granted under the Plan (i) may be
denominated or payable in cash, Shares (including Restricted Stock), other
securities, other Awards, or other property and (ii) shall confer on the holder
thereof rights valued as determined by the Committee and payable to, or
exercisable by, the holder of the Performance Award, in whole or in part, upon
the achievement of such performance goals during such performance periods as the
Committee shall establish.

The performance goals upon which the payment or vesting of any Performance
Awards may be based shall be determined by the Committee in its discretion, and
may include, as determined in accordance with generally accepted accounting
principles, where applicable: (i) pre-tax income or after-tax income; (ii)
earnings, including operating income, earnings before or after taxes, earnings
before or after interest, depreciation, amortization, or extraordinary or
special items; (iii) net income, excluding




7

--------------------------------------------------------------------------------

    


amortization of intangible assets, depreciation and impairment of goodwill and
intangible assets; (iv) operating income; (v) earnings or book value per share
(basic or diluted); (vi) return on assets (gross or net), return on investment,
return on capital, or return on equity; (vii) return on revenues; (viii) net
tangible assets (working capital plus property, plants and equipment) or return
on net tangible assets (operating income divided by average net tangible assets)
or working capital; (ix) cash flow, operating cash flow, free cash flow, cash
flow return on investment (discounted or otherwise), net cash provided by
operations, or cash flow in excess of cost of capital; (x) total sales or sales
growth, or portions thereof (such as organic sales growth); (xi) operating
margin or profit margin; (xii) share price or total shareholder return; (xiii)
earnings from continuing operations; (xiv) cost targets, reductions or savings,
productivity or efficiencies; (xv) economic value added; and (xvi) strategic
business criteria, consisting of one or more objectives based on meeting
specified market penetration or market share, geographic business expansion,
customer satisfaction, employee satisfaction, human resources management,
financial management, project management, supervision of litigation, information
technology, or goals relating to acquisitions, divestitures, joint ventures or
similar transactions.
Where applicable, the performance goals may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Participant or of the subsidiary, Affiliate, division, department,
business unit, region, function or other organizational unit within the Company,
subsidiary or Affiliate in which the Participant is employed. The performance
goals may be made relative to the performance of other companies or
subsidiaries, divisions, departments, business units, regions, functions or
other organizational units within such other companies, and may be made relative
to an index or one or more of the performance goals themselves, all as
determined by the Committee. The performance goals may include a threshold level
of performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be paid (or specified
vesting will occur) and a maximum level of performance above which no additional
payment will be made (or at which full vesting will occur).
The performance goals to be achieved during any performance period, the length
of any performance period, the amount of any Performance Award granted, and the
amount of any payment or transfer to be made pursuant to any Performance Award
shall be determined by the Committee, in each case subject to the terms of the
Plan and the applicable Award Agreement.
(e)
Dividend Equivalents. The Committee is hereby authorized to grant to
Participants Awards (other than Awards in respect of Options and Stock
Appreciation Rights) under which the holders thereof shall be entitled to
receive payments equivalent to dividends or interest with respect to a number of
Shares determined by the Committee, and the Committee may provide that such
amounts (if any) shall be deemed to have been reinvested in additional Shares or
otherwise reinvested. To the extent that Dividend Equivalents are credited in
respect of any Award made under Section 6 of the Plan (including any Performance
Award), such Dividend Equivalent(s) will vest (or be forfeited) at the same time
as the underlying Award to which such Dividend Equivalent(s) relate. Subject to
the terms of the Plan and any applicable Awards Agreement, such Awards may have
such additional terms and conditions as the Committee may determine.

(f)
Other Stock-Based Awards. The Committee is hereby authorized to grant to
Participants such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including securities convertible into Shares), as are deemed by the Committee
to be consistent with the purposes of the Plan; provided, however, that such
grants must comply with applicable law. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the terms and
conditions of such Awards. Shares or other securities delivered pursuant to a
purchase right granted under this Section 6(f) shall be purchased for such
consideration, which may be paid by such method or methods and in such form or
forms, including cash, Shares, other securities, other Awards, or other
property, or any combination thereof, as the





8

--------------------------------------------------------------------------------

    


Committee shall determine, the value of which consideration, as established by
the Committee, shall not be less than the Fair Market Value of such Shares or
other securities as of the date such purchase right is granted (or, if the
Committee so determines, in the case of any such purchase right retroactively
granted in tandem with or in substitution for another Award or any outstanding
award granted under any other plan of the Company, on the date of grant of such
other Award or award).
(g)
General.

(i)
No Cash Consideration for Awards. Awards may be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.

(ii)
Awards May Be Granted Separately or Together. Awards may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution for any other Award or any awards granted under any other plan of
the Company or any Affiliate. Awards granted in addition to or in tandem with
other Awards, or in addition to or in tandem with awards granted under any other
plan of the Company or any Affiliate, may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.

(iii)
Forms of Payment Under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise, or payment of an Award may be made in
such form or forms as the Committee shall determine, including cash, Shares,
other securities, other Awards, or other property, or any combination thereof,
and may be made in a single payment or transfer, in installments, or on a
deferred basis, in each case in accordance with rules and procedures established
by the Committee. Such rules and procedures may include provisions for the
payment or crediting of reasonable interest on installment or deferred payments
or the grant or crediting of Dividend Equivalents in respect of installment or
deferred payments. The Participant (or, in the event of death, the Participant’s
beneficiary or estate) may direct the sale on behalf of, or for the benefit of
the Participant (or, in the event of death, the Participant’s beneficiary or
estate) of some or all of the Shares delivered pursuant to an Award granted to
the Participant.

(iv)
Limits on Transfer of Awards. Except as provided in Section 6(a) above regarding
Options, no Award (other than Released Securities), and no right under any such
Award, shall be assignable, alienable, saleable, or transferable by a
Participant otherwise than by will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order, as defined in the Code (or, in
the case of an Award of Restricted Securities, to the Company); provided,
however, that, if so determined by the Committee, a Participant may, in the
manner established by the Committee, designate a beneficiary or beneficiaries to
exercise the rights of the Participant, and to receive any property
distributable, with respect to any Award upon the death of the Participant. Each
Award, and each right under any Award, shall be exercisable, during the
Participant’s lifetime, only by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative. No Award
(other than Released Securities), and no right under any such Award, may be
pledged, alienated, attached, or otherwise encumbered, and any purported pledge,
alienation, attachment, or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate. Except as permitted under Section 409A of
the Code, any deferred compensation (within the meaning of Section 409A of the
Code) payable to Participant or for a Participant’s benefit under this Plan and
Awards hereunder may not be reduced by, or offset against, any amount owing by a
Participant to the Company or any Affiliate.

(v)
Terms of Awards. Except as otherwise specified in the Plan, the Term of each
Award shall be for such period as may be determined by the Committee.
Notwithstanding the foregoing,





9

--------------------------------------------------------------------------------

    


in no event shall the term of any Incentive Stock Option exceed a period of ten
years from the date of its grant.
(vi)
Share Certificates. All certificates for Shares or other securities delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such
Shares or other securities are then listed, and any applicable Federal or state
securities laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.

Section 7.
Amendment and Termination

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:
(a)
Amendments to the Plan. The Board may amend, alter, suspend, discontinue, or
terminate the Plan or any Award (and the related Award Agreement), including any
amendment, alteration, suspension, discontinuation, or termination that would
impair the rights of any Participant, or any other holder or beneficiary of any
Award theretofore granted, without the consent of any shareholder, Participant,
other holder or beneficiary of an Award, or other Person; provided, however,
that, notwithstanding any other provision of the Plan or any Award Agreement,
without the approval of the shareholders of the Company no such amendment,
alteration, suspension, discontinuation, or termination shall be made that
would:

(i)
increase the total number of Shares available for Awards under the Plan, except
as provided in Section 4 hereof;

(ii)
increase the annual compensation limitation established with respect to
Non-Employee Directors as set forth in Section 4(a)(i)(C) of the Plan;

(iii)
permit Options, Stock Appreciation Rights, or Other Stock-Based Awards
encompassing rights to purchase Shares to be granted with per Share grant,
purchase, or exercise prices of less than the Fair Market Value of a Share on
the date of grant thereof, except to the extent permitted under Sections 4(b),
6(a), 6(b), or 6(f) hereof; or

(iv)
otherwise require approval of the shareholders of the Company in order to comply
with rules of the applicable national securities exchange upon which the Shares
are traded or quoted.

(b)
Adjustments of Awards Upon Certain Acquisitions. In the event the Company or any
Affiliate shall assume outstanding employee awards or the right or obligation to
make future awards in connection with the acquisition of another business or
another corporation or business entity, the Committee may make such adjustments,
not inconsistent with the terms of the Plan, in the terms of Awards as it shall
deem appropriate in order to achieve reasonable comparability or other equitable
relationship between the assumed awards and the Awards granted under the Plan as
so adjusted.

(c)
Adjustments of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee shall be authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including the events described in Section 4(b) hereof)
affecting the Company, any Affiliate, or the financial statements of the Company
or any Affiliate, or of changes in applicable laws, regulations, or accounting
principles,





10

--------------------------------------------------------------------------------

    


whenever the Committee determines that such adjustments are appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits to be
made available under the Plan.
(d)
Certain Adjustments of Awards Not Permitted. Except in connection with an event
or transaction described in subsections (b) or (c) of this Section 7 or Section
4(b), the terms of outstanding Awards may not be amended to reduce the purchase
price per Share purchasable under an Option or the grant price of Stock
Appreciation Rights, or to cancel outstanding Options or Stock Appreciation
Rights in exchange for cash, other Awards or Options or Stock Appreciation
Rights with a purchase price per share or grant price, as applicable, that is
less than the purchase price per share or grant price of the original Options or
Stock Appreciation Rights, as applicable, without shareholder approval.

(e)
Correction of Defects, Omissions and Inconsistencies. The Committee may correct
any defect, supply any omission, or reconcile any inconsistency in the Plan or
any Award in the manner and to the extent it shall deem desirable to carry the
Plan or such Award into effect.

Section 8.
General Provisions

(a)
No Rights to Awards. No Participant or other Person shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of Participants or holders or beneficiaries of Awards under the Plan.
The terms and conditions of Awards need not be the same with respect to each
recipient.

(b)
Delegation. The Committee may delegate to one or more officers or managers of
the Company or any Affiliate, or a committee of such officers or managers, the
authority, subject to such terms and limitations as the Committee shall
determine, to grant Awards to, or to cancel, modify, waive rights with respect
to, alter, discontinue, suspend or terminate Awards held by, Participants who
are neither (i) officers of the Company for purposes of Section 16 of the
Exchange Act, nor (ii) Non-Employee Directors.

(c)
Withholding. The Company or any Affiliate shall be authorized to withhold from
any Award granted or any payment due or transfer made under any Award or under
the Plan the amount determined by the Company (in cash, Shares, other
securities, other Awards, or other property) of withholding taxes due in respect
of an Award, its exercise, or any payment or transfer under such Awards or under
the Plan and to take such other action as may be necessary in the opinion of the
Company or Affiliate to satisfy all obligations for the payment of such taxes.

(d)
No Limit on Other Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company or any Affiliate from adopting or continuing in effect other
or additional compensation arrangements, and such arrangements may be either
generally applicable or applicable only in specific cases.

(e)
No Right to Employment. The grant of an Award shall not be construed as giving a
Participant the right to be retained in the employ or service of the Company or
any Affiliate. Further, the Company or an Affiliate may at any time dismiss a
Participant from employment or service, free from any liability, or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement.

(f)
Governing Law. The validity, construction and effect of the Plan and any rules
and regulations relating to the Plan shall be determined in accordance with the
laws of the State of Connecticut and applicable Federal law.





11

--------------------------------------------------------------------------------

    


(g)
Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person, or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

(h)
No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

(i)
No Fractional Shares. No fractional Shares shall be issued or delivered pursuant
to the Plan or any Award, and the Committee shall determine whether cash, other
securities, or other property shall be paid or transferred in lieu of any
fractional Shares, or whether such fractional Shares or any rights thereto shall
be cancelled, terminated, or otherwise eliminated.

(j)
Headings. Headings are given to the Sections and subsections of the Plan solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of the Plan
or any provision thereof.

(k)
Construction. For purposes of the Plan, the terms “include,” “includes” and
“including” shall mean such terms without limitation.

(l)
Detrimental Activity and Recapture. Any Award Agreement may provide for the
cancellation or forfeiture of an Award or the forfeiture and repayment to the
Company of any gain related to an Award, or other provisions intended to have a
similar effect, upon such terms and conditions as may be determined by the
Committee from time to time, if a Participant during employment or other service
with the Company or an Affiliate, engages in activity detrimental to the
Company. In addition, notwithstanding anything in this Plan to the contrary, any
Award Agreement may also provide for the cancellation or forfeiture of an Award
or the forfeiture and repayment to the Company of any gain related to an Award,
or other provision intended to have a similar effect, upon such terms and
conditions as may be required by the Committee under Section 10D of the Exchange
Act and any applicable rules or regulations promulgated by the Securities and
Exchange Commission or any national securities exchange or national securities
association on which the Shares may be traded.

Section 9.
Change in Control

(a)
In the event of a Change in Control, unless otherwise set forth in an Award
Agreement or provided in an individual severance or employment agreement to
which the applicable Participant is a party, the following acceleration,
exercisability and valuation provisions will apply:

(i)
The vesting of any Award that is determined to be a “Replaced Award” (as such
term is defined below) will not be accelerated, and any applicable restrictions
or conditions thereon will not lapse, solely as a result of the Change in
Control.

(ii)
If an award meeting the requirements of Section 9(a)(iii) (a “Replacement
Award”) is not provided to the Participant in accordance with Section 9(a)(iii)
in order to replace or adjust such outstanding Award held by the Participant
immediately prior to the Change in Control (a “Replaced Award”), then each
then-outstanding Option and Stock Appreciation Right





12

--------------------------------------------------------------------------------

    


held by the Participant will become fully vested and exercisable and the
restrictions applicable to each outstanding Award of Restricted Stock or
Restricted Stock Units, Performance Award, Dividend Equivalent or Other
Stock-Based Award held by the Participant will lapse and such Award will be
fully vested (with any applicable performance goals deemed to have been achieved
at a target level as of the date of such vesting). For the avoidance of doubt,
if all Awards hereunder are terminated without any Replacement Awards or
Replaced Awards, then the Company or its successor in the Change in Control may
terminate all Awards whose exercise price is less than or equal to the value per
Share realized in connection with the Change in Control (without any
consideration therefor).
(iii)
An award meets the conditions of this Section 9(a)(iii) (and hence qualifies as
a Replacement Award) if (A) it is of the same type (e.g., stock option for
Option, restricted stock for Restricted Stock, restricted stock unit for
Restricted Stock Unit, etc.) as the Replaced Award, (B) it has a value at least
equal to the value of the Replaced Award, (C) it relates to publicly traded
equity securities of the Company or its successor in the Change in Control or
another entity that is affiliated with the Company or its successor following
the Change in Control, (D) if the Participant holding the Replaced Award is
subject to U.S. federal income tax under the Code, the tax consequences to such
Participant under the Code of the Replacement Award are not less favorable to
such Participant than the tax consequences of the Replaced Award, and (E) its
other terms and conditions are not less favorable to the Participant holding the
Replaced Award than the terms and conditions of the Replaced Award (including
the provisions that would apply in the event of a subsequent Change in Control).
Without limiting the generality of the foregoing, the Replacement Award may take
the form of a continuation of the Replaced Award if the requirements of the
preceding sentence are satisfied. The determination of whether the conditions of
this Section 9(a)(iii) are satisfied will be made by the Committee, as
constituted immediately prior to the Change in Control, in its sole discretion.
Without limiting the generality of the foregoing, the Committee may determine
the value of Awards and Replacement Awards that are stock options by reference
to either their intrinsic value or their fair value.

(iv)
If the Participant terminates his or her employment for Good Reason, the
Participant is involuntarily terminated by the Company or, if applicable, an
Affiliate, for reasons other than for Cause, or the Participant’s employment
terminates due to the Participant’s death or Disability or Retirement, as such
terms are hereinafter defined, during the period of two years following a Change
in Control (A) all Replacement Awards held by the Participant will become fully
vested and, if applicable, exercisable and free of restrictions (with any
applicable performance goals deemed to have been achieved at a target level as
of the date of such vesting), and (B) all Options and Stock Appreciation Rights
held by the Participant immediately before such termination of employment that
the Participant also held as of the date of the Change in Control or that
constitute Replacement Awards will remain exercisable for not less than three
years following such termination of employment or until the expiration of the
stated term of such Option or Stock Appreciation Rights, whichever period is
shorter (provided, however, that if the applicable Award Agreement provides for
a longer period of exercisability, that provision will control).

(b)
For purposes of the Plan, a “Change in Control” shall be deemed to have occurred
if:

(i)
any Person, as hereinafter defined, is or becomes the Beneficial Owner, as
hereinafter defined, directly or indirectly, of securities of the Company, as
hereinafter defined, (not including in the securities beneficially owned by such
Person any securities acquired directly from the Company or its Affiliates)
representing 25% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a





13

--------------------------------------------------------------------------------

    


Beneficial Owner in connection with a transaction described in clause (A) of
subsection (iii) below; or
(ii)
the following individuals cease for any reason to constitute a majority of the
number of Board directors then serving: individuals who, on the Effective Date,
constitute the Board and any new Board director (other than a Board director
whose initial assumption of office is in connection with an actual or threatened
election contest, including a consent solicitation, relating to the election of
directors of the Company or by reason of any agreement intended to avoid or
settle any election contest or solicitation of proxies or consents) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the Board directors then still in office who either were Board directors on
the Effective Date or whose appointment, election or nomination for election was
previously so approved or recommended; or

(iii)
there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation or other entity,
other than (A) a merger or consolidation which results in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
50% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person or
any securities acquired directly from the Company or its Affiliates)
representing 25% or more of the combined voting power of the Company’s then
outstanding securities; or

(iv)
the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

(c)
Notwithstanding any provision of the Plan to the contrary, to the extent an
Award shall be deemed to be vested or earned, or to the extent the restrictions
applicable to an Award shall be deemed to lapse, upon the occurrence of a Change
in Control and such Change in Control is not described by Section
409A(a)(2)(A)(v) of the Code, then any resulting payment permitted by this
Section 9 that would be considered deferred compensation under Section 409A of
the Code will instead be made to the Participant on the 30th day following the
earliest of (i) the Participant’s “separation from service” with the Company
(determined in accordance with Section 409A of the Code), (ii) the date payment
otherwise would have been made in the absence of any provisions in the Plan to
the contrary (provided such date is permissible under Section 409A of the Code),
or (iii) the Participant’s death.

(d)
Solely for purposes of Sections 9(b) and (d), and notwithstanding anything to
the contrary in any other provision of the Plan, the following terms shall have
the following meanings:

(i)
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act;





14

--------------------------------------------------------------------------------

    


(ii)
“Company” shall mean Stanley Black & Decker, Inc.;

(iii)
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (A) the Company or any of its subsidiaries, (B) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) a corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company; and

(e)
Unless otherwise specified in an applicable employment agreement, change in
control severance agreement, change in control severance plan or award document,
in each case, as may be applicable to the Participant:

(i)
“Cause” shall mean

(A)
the willful and continued failure by the Participant to substantially perform
the Participant’s duties with the Company or its Affiliates (other than any such
failure resulting from the Participant’s incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a notice
of termination for Good Reason by the Participant) that has not been cured
within 30 calendar days after a written demand for substantial performance is
delivered to the Participant by the Company, which demand specifically
identifies the manner in which the Company believes that the Participant has not
substantially performed the Participant’s duties, or

(B)
the willful engaging by the Participant in conduct which is demonstrably and
materially injurious to the Company or its Affiliates, monetarily or otherwise.

For purposes of clauses (A) and (B) of this definition, no act, or failure to
act, on the Participant’s part shall be deemed “willful” unless done, or omitted
to be done, by the Participant not in good faith and without reasonable belief
that the Participant’s act, or failure to act, was in the best interest of the
Company.
(ii)
“Disability” shall have the meaning set forth in the applicable Award Agreement
(or, if not defined in the applicable Award Agreement, shall have the meaning
provided in Section 22(e)(3) of the Code, or any successor provision thereto);

(iii)
“Good Reason” shall mean, in each case without the consent of the affected
Participant:

(A)
a reduction by the Company in the Participant’s annual base salary as in effect
immediately prior to the Change in Control or as the same may be increased from
time to time, except for across-the-board salary reductions similarly affecting
all senior officers of the Company and all senior officers of any Person in
control of the Company;

(B)
the relocation of the Participant’s principal place of employment to a location
more than 35 miles from the Participant’s principal place of employment
immediately prior to the Change in Control or the Company’s requiring the
Participant to be based anywhere other than such principal place of employment
(or permitted relocation thereof), except for required travel on the Company’s
business to an





15

--------------------------------------------------------------------------------

    


extent substantially consistent with the Participant’s business travel
obligations immediately prior to the Change in Control;
(C)
the failure by the Company to pay to the Participant any portion of the
Participant’s current compensation or to pay to the Participant any portion of
an installment of deferred compensation under any deferred compensation program
of the Company, in any event within seven calendar days of the date such
compensation is due.

No termination of employment shall be deemed to be for Good Reason unless (I)
the applicable Participant provides the Company with written notice setting
forth the specific facts or circumstances constituting Good Reason within 60
days after the initial existence of the occurrence of such facts or
circumstances, (II) the Company has failed to cure such facts or circumstances
within 30 days after its receipt of such written notice, and (III) the effective
date of the Participant’s termination of employment for Good Reason occurs no
later than one year after the initial existence of the facts or circumstances
constituting Good Reason.
(iv)
“Retirement” shall have the meaning set forth in the applicable Award Agreement
(or, if not defined in the applicable Award Agreement, shall mean the
Participant’s termination of employment with the Company and its Affiliates at
or after attaining the age of 55 and completing 10 years of service).

Section 10.
Compliance with Section 409A of the Code.

(a)
To the extent applicable, it is intended that the Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
Participants. The Plan and any Awards granted hereunder shall be administered in
a manner consistent with this intent. Any reference in the Plan to Section 409A
of the Code will also include any regulations or any other formal guidance
promulgated with respect to Section 409A of the Code by the U.S. Department of
the Treasury or the Internal Revenue Service.

(b)
If at the time of a Participant’s separation from service (within the meaning of
Section 409A of the Code), (i) the Participant shall be a specified employee
(within the meaning of Section 409A of the Code and using the identification
methodology selected by the Company from time to time) and (ii) the Company
shall make a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A of the
Code) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A of the Code in order to avoid taxes or
penalties under Section 409A of the Code, then the Company shall not pay such
amount on the otherwise scheduled payment date but shall instead pay it, without
interest, on the first business day of the seventh month after the Participant’s
separation from service or, if earlier, on the Participant’s death.

(c)
Notwithstanding any provision of the Plan or of any Award Agreement to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
the Plan and any Award Agreements as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with the Plan and any Award Agreements
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its Affiliates shall have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.

Section 11.
Effective Date of the Plan





16

--------------------------------------------------------------------------------

    


The Plan shall be effective when approved by the shareholders of the Company.
Section 12.
Term of the Plan

No Award shall be granted under the Plan after the tenth anniversary of the
Effective Date. However, unless otherwise expressly provided in the Plan or in
an applicable Award Agreement, any Award theretofore granted may extend beyond
such date, and the authority of the Committee to amend, alter, or adjust any
such Award, or to waive any conditions or rights under any such Award, and the
authority of the Board to amend the Plan, shall extend beyond such date.




17